Per Curiam.
This is a petition for certiorari. We have issued the writ so that we can review the Public Utilities Commission’s award of a certificate of public convenience and necessity which permits Antonio Victoria to operate a towing service as a common carrier within the town of East *489Greenwich. The petitioners are holders of certificates which allow them to tow motor vehicles between various points in East Greenwich. Our scope of review is fixed by G. L. 1956 (1969 Eeenactment) §39-5-3. We cannot weigh evidence. All we can do is determine whether the commission was presented with legal evidence that there was a need for Victoria’s towing service. Yellow Cab Co. v. Freeman, 109 R. I. 164, 282 A.2d 595 (1971); Murray v. LaTulippe’s Service Station, Inc., 108 R. I. 548, 277 A.2d 301 (1971).
Frederic A. Charleson, for petitioners.
Matthew F. Callaghan, Jr., Cameron P. Quinn, for respondents.
Victoria operates a service station in East Greenwich. The proposed towing service would be available on a seven-days-a-week, 24-hours-a-day basis. He testified that because he lacked the necessary certificate, he had to refuse calls for towing service; that he referred the potential customers to other certificated carriers; and that some potential customers later told him that either they could not contact the carrier or the carrier would not perform the service. He also stated that the East Greenwich Police Department had sought his services. While most of petitioners can operate in East Greenwich, none of petitioners are headquartered in the town.
The requisite need has been shown. The commission’s award is neither unlawful nor arbitrary.
The petition for certiorari is denied and dismissed and the writ heretofore issued is quashed.
Mr. Justice Joslin did not participate.